DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/JP2019003482 filed 01/31/2019, which claims the benefit of the priority of Japanese Patent Application No. JP 2018-015606 filed 01/31/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 07/22/2020 has been considered by the examiner.
Claim Status
Claims 1-12 are being examined on the merits in this office action.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an echinomycin derivative compound used in the treatment of pancreatic and colorectal cancer, does not reasonably provide enablement for a compound used to suppress all forms of cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir., 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558,1564 (Fed. Cir. 1996).

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are: 
	1) the quantity of experimentation necessary
2) the amount of direction or guidance provided

4) the nature of the invention 
5) the state of the art
6) the relative skill of those in the art
7) the predictability of the art 
8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099,1108,427 F.2d 833, 839,166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The breadth of the claims and the nature of the invention
The invention is drawn to an echinomycin derivative compound of formula I, its method of making and for use in the treatment of cancer. 
Cancer is a broad term and encompasses cancers occurring in various hard and soft tissues. The main categories include: Carcinoma (cancers that begin in the skin or tissues that line or cover organs), Sarcoma (Cancers in bone, cartilage, muscles or connective tissues), Leukemia (Cancers that form in the blood forming tissues), Lymphoma and myeloma (Cancers that begin in the immune system) and Central nervous system cancer (cancers of the brain or spinal cord). The claims of the instant application do not limit the cancer being treated, to any particular type of cancer, for example lung cancer or breast cancer.
The claims are therefore broad, encompassing treatment of all cancers regardless of etiology.
The state of the prior art and the level of predictability in the art and the relative skill of those in the art 
The state of the art is such that there is evidence and established literature on the many types of cancers (NCI-“what is cancer”, page 6, paragraph 1) and each cancer has its own causative factor and different cellular behaviors (NCI, page 2 and 3). Examples of the numerous forms of cancers include Breast cancer, uterine corpus endometrial carcinoma, Bladder Urothelial carcinoma, Lung cancer, cervical cancer, pancreatic cancer, Prostate cancer, ovarian cancer, Blood cancer or Brain and nervous system cancers. These are further subdivided to include carcinomas like Basal cell carcinoma, squamous cell carcinoma, renal cell carcinoma and Adenocarcinoma. There are also other forms of malignant melanoma, cylindroma, germ cell tumors and many more. Treatment of cancer is complex and usually takes into consideration the type of cancer including location, its stage and genetic characteristics. Therefore treatment for one type of cancer, may not be useful in treating other types of cancers (Merck “Cancer treatment”, page 1, paragraph 1 and 2). 
Given that there is no evidence in the art of a compound that has been found to generally treat all cancers, the treatment of cancer generally is not considered enabled. Most cancer drugs are known to be effective against a limited or closely related cancers (Merck “cancer therapy”, page 1, and paragraph 1, 2). Therefore a compound that is effective against cancer generally would be an exception and more proof of the claimed invention would be required. Merck teaches the median 5 year survival rates of various types of cancer as shown below (Merck “cancer therapy”, page 3).

    PNG
    media_image1.png
    581
    1009
    media_image1.png
    Greyscale

Medical news teaches that a 5- year survival rate does not indicate whether or not treatment has removed all signs of cancer, but is useful for comparing relative severity of different types of cancer (Page 1, paragraph 8).
 One of ordinary skill in the art would not be able to use the claimed invention to treat cancer generally and achieve a reasonable level of success in doing so due to the absence in the art of a compound that is able to treat cancer generally. It is well established that a utility rejection is therefore proper when the scope of enablement is not reasonably correlated to the scope of the claim.
	As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”. The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v.  Nemerson, 78 
The instant specification is focused on pancreatic and colorectal cancer and discloses that the compound had anti-cancer activity (page 12 and Fig. 1-4). Similarly, Thomas et al. discloses that echinomycin used in the treatment of pancreatic cancer resulted in autophagic cell death noted by high levels of LC3 among other autophagy markers (Abstract). Thomas et al. further teaches that the treatment with nanodelivered echinomycin demonstrated significant tumor death with limited hepatic or renal uptake (page 13, “conclusion section” line 7-8). 
With regards to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] ... anti-cancer treatment.” In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.
 	See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.).
As a result, the specification needs to have more details on how to make and use the invention in order to be enabling.
The relative skill of those in the art is high. However, the art of cancer treatment is highly unpredictable.
2020, 12, 2279), Wigerup et al. in (Pharmacology & Therapeutics 164 (2016) 152–169) and Alshaer et al. in (RSC Adv., 2019, 9, 30976–30988).
Thomas et al. discloses that echinomycin used in the treatment of pancreatic cancer resulted in autophagic cell death noted by high levels of LC3 among other autophagy markers (Abstract). Thomas et al. further teaches that the treatment with nanodelivered echinomycin demonstrated significant tumor death with limited hepatic or renal uptake (page 13, “conclusion section” line 7-8). Thomas et al. discloses that previously, treatment of cancer with echinomycin ultimately failed in clinical trials. However, the rare, yet striking complete responses seen in several cancer patients treated with untargeted echinomycin from the 1990s can be assessed in the Exceptional Responder program at NCI (page 13, “conclusion section” line 1-3). Thomas does not disclose the treatment of all cancers generally using echinomycin or its derivatives.
Wigerup et al. discloses that Echinomycin is a small antibiotic molecule isolated from Streptomyces echinatus that binds DNA in a sequence-specific manner. In cell-based screening, echinomycin inhibited binding of HIF-1 to HREs and thus prevented induction of hypoxia-induced VEGF expression. In a mouse model of relapsed acute myeloid leukemia, echinomycin cured mice without affecting normal hematopoietic stem cells. Wigerup concludes that clinical trials of echinomycin have been disappointing, and thus its therapeutic relevance remains to be established (page 162, section 4.2.3, and line 4-12). This adds to the unpredictability of the use of echinomycin or its derivatives in the treatment of cancers 
Alshaer et al. discloses that echinomycin has shown antibacterial, antiviral, and antitumor activity against different types of cancers including hepatocellular carcinoma, melanoma, leukemia, breast cancer, glioma, colon cancer, pancreatic cancer, gastric cancer, and cervical cancer (page 30976, left column, line 4-6). Alshaer further discloses that echinomycin it is a potent inhibitor of the hypoxia-inducible factor-1 (HIF-1) DNA-binding, a factor that controls genes necessary in tumor biology including cell growth, glycolysis, angiogenesis, metastasis, and invasion (page 30976, right column, line 10-13). Alshaer concludes that unfortunately, no significant response was observed in clinical trials conducted on patients suffering from metastatic soft tissue sarcoma, advanced breast cancer, squamous cell cervical carcinoma, advanced ovarian cancer, advanced renal carcinoma, central nervous system, and colorectal cancer due to its high dose-related toxicity (page 30976, right column, line 14-19). This adds to the unpredictability of the use of echinomycin to treat cancer generally given that Alshaer discloses that echinomycin has not responded to well to some cancers.
The teachings from the cited references indicate how unpredictable the treatment of cancer is especially in the case of a compound that is used to treat cancer in general. In light of the state of the prior art, it is apparent that the instantly claimed echinomycin derivative compound is not capable of use to treat all cancers.

The amount of direction or guidance provided and the presence or absence of working examples

The quantity of experimentation necessary
Given the well-known unpredictability of the art as well the incomplete experimental evidence commensurate in scope with the claims, the skilled artisan would not be able to agree that the claimed compound, can treat any and all cancers. In addition, the use of echinomycin and its derivatives for the treatment of cancers generally is very unpredictable as disclosed by state of the art. This is undue experimentation given the limited guidance and experimentation provided by the applicant. 
In view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in unduly burdensome experimentation to assess whether administration of the claimed compound would be successful in treating any and all cancers generally. Thus, the rejection of these claims under 35 USC 112(a) is proper. 

EXAMINER’S COMMENT
The claims 1-3, 5-8, and 11-12, drawn to the compound and the method of making thereof are free of art and are therefore allowable.
Conclusion
Claims 4, 9, and 10 are rejected. Claims 1-3, 5-8, and 11-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654